COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-14-00707-CV
Style:                              Marinecorp International, LTD.
                                    v. The Chopper Group, LLC, ET Al.
Date motion filed*:                 September 15, 2015
Type of motion:                     Motion to Reinstate
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion is granted. The Court reinstates this appeal on the Court’s active docket. Appellant’s
          brief is ordered to be filed within 30 days of this order. Appellee’s brief, if any, is ordered to be filed
          within 30 days of the date the appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




Judge's signature:       /s/ Chief Justice Sherry Radack
                         

Panel consists of        ____________________________________________

Date: October 6, 2015